EXECUTION COPY




OMNIBUS AMENDMENT
TO THE
MASTER RECEIVABLES PURCHASE AGREEMENT AND FEE LETTER


THIS OMNIBUS AMENDMENT TO THE MASTER RECEIVABLES PURCHASE AGREEMENT AND FEE
LETTER, dated as of April 11, 2014 (this “Amendment”), is entered into by and
among T-MOBILE AIRTIME FUNDING LLC, a Delaware limited liability company, as
funding seller (the “Funding Seller”), BILLING GATE ONE LLC, a Delaware limited
liability company, as purchaser (the “Purchaser”), LANDESBANK HESSEN-THÜRINGEN
GIROZENTRALE, a public law corporation incorporated under the laws of Germany,
as bank purchasing agent and a bank purchaser (the “Bank Purchasing Agent”),
T-MOBILE PCS HOLDINGS LLC, a Delaware limited liability company, as servicer
(the “Servicer”), T-MOBILE US, INC., a Delaware corporation, as performance
guarantor (the “Performance Guarantor” or “TMUS”), and THE BANK of
TOKYO-MITSUBISHI UFJ, Ltd., a bank incorporated under the laws of Japan, as a
bank purchaser (the “Bank Purchaser,” and together with the Bank Purchasing
Agent, the “Bank Purchasers”). Capitalized terms used and not otherwise defined
herein are used as defined in the Master Receivables Purchase Agreement (as
defined below).


WHEREAS, the Funding Seller, the Purchaser, the Bank Purchasing Agent, the
Servicer and the Performance Guarantor are parties to that certain Master
Receivables Purchase Agreement, dated as of February 26, 2014 (the “Master
Receivables Purchase Agreement”);


WHEREAS, the Funding Seller, the Purchaser, the Servicer, TMUS and the Bank
Purchasers are parties to that certain Fee Letter, dated as of February 26, 2014
(the “Fee Letter”); and


WHEREAS, the parties hereto desire to amend the Master Receivables Purchase
Agreement and the Fee Letter in certain respects as provided herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1.Amendments to Section 1.1 of the Master Receivables Purchase
Agreement.
  
A.Inclusion of the definition of “Charges”. Effective as of the date hereof
Section 1.1 of the Master Receivables Purchase Agreement is amended by the
insertion of the definition of “Charges” in the correct alphabetical order,
which will read as follows:


““Charges” means, with respect to an Obligor, the amounts billed to such Obligor
as reflected on the corresponding Invoice. ”


B.    Amendment to the definition of “Dilutions”. Effective as of the date
hereof the definition of “Dilutions” set forth in Section 1.1 of the Master
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:

1



--------------------------------------------------------------------------------


““Dilutions” means, with respect to any Purchased Receivable, the aggregate
amount of any reductions or adjustments in the Outstanding Balance of such
Receivable as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, any failure to provide services or any credit,
rebate, sales allowance, discount or other adjustment or setoff.”


SECTION 2.Amendments to Section 2.4 of the Master Receivables Purchase
Agreement. Effective as of the date hereof Section 2.4 of the Master Receivables
Purchase Agreement is amended by the insertion of new clause (d), which will
read as follows:


“(d) The parties hereto agree that the cash component of the Purchase Price of
the Receivables paid to the Funding Seller from time to time shall be allocated,
upon receipt, first to payment with of the Purchase Price of Receivables that,
at such time, have been appropriately categorized as “earned” by the applicable
Originator for accounting purposes.”


SECTION 3.Amendments to Article 4 of the Master Receivables Purchase Agreement.
Effective as of the date hereof the following sections of Article 4 of the
Master Receivables Purchase Agreement are hereby amended to read as follows:


(a)
Section 4.1 of the Master Receivables Purchase Agreement is amended and restated
in its entirety to read as follows:



“Section 4.1    Commitment Fee. On each Settlement Date, the Purchaser shall be
entitled to receive from Collections a commitment fee (the “Commitment Fee”) in
an amount equal to the product of (a) the Commitment Fee Rate, (b) the Unused
Part of the Funding Limit as of such Settlement Date, and (c) a fraction, (i)
the numerator of which is the actual number of days elapsed during the most
recently ended Accrual Period and (ii) the denominator of which is 360.”


(b)
Section 4.3(a) of the Master Receivables Purchase Agreement is amended and
restated in its entirety to read as follows:



“Section 4.3    Servicer Fee.


(a) On each Settlement Date, the Servicer shall be entitled to receive a fee
(the “Servicer Fee”) in an amount equal to the product of (a) 0.20%, (b) the
Funded Amount on the immediately preceding Settlement Date (which, for purposes
of the first Settlement Date, shall be deemed to have been the Closing Date
Funded Amount), and (c) a fraction, (i) the numerator of which is the actual
number of days elapsed during the most recently ended Accrual Period and (ii)
the denominator of which is 360. If the

2



--------------------------------------------------------------------------------


Servicer shall at any time cease to be a member of the T-Mobile Group, the Bank
Purchasing Agent and such Servicer may agree to a different percentage per
annum, but in no event in excess of 110% of the reasonable costs and expenses of
the Servicer in administering and collecting the Purchased Receivables.”


SECTION 4.Amendments to Annex 3 of the Master Receivables Purchase Agreement.


A.Effective as of the date hereof clause (b) of Annex 3 of the Master
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:


“(b)(i) The Outstanding Balance of such Receivable shall not cause the aggregate
Outstanding Balance of all Purchased Receivables (not including Aged
Receivables) due from the Obligor with respect to such Purchased Receivable to
exceed $50,000 (it being understood that the Servicer will make this
determination monthly as of the end of each Collection Period) and (ii) such
Receivable does not relate to Charges in excess of $50,000 in the aggregate set
forth on a related Invoice.”


B.Effective as of the date hereof clause (t) of Annex 3 of the Master
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:


“(t) If purchased, such Receivable does not relate to Charges which would cause
the percentage of the Charges related to Purchased Receivables billed in the
related Collection Period to all Obligors that are individuals to be less than
51%”.


C.Effective as of the date hereof clause (u) of Annex 3 of the Master
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:


“(u) If purchased, such Receivable does not relate to Charges which would cause
the percentage of the Charges related to Purchased Receivables billed in the
related Collection Period to all Obligors that are commercial Obligors to exceed
25% or the Obligors that are governmental entities to exceed 5%.”


D.Effective as of the date hereof clause (v) of Annex 3 of the Master
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:


“(v) If purchased, such Receivable does not relate to Charges which would cause
the percentage of the Charges related to

3



--------------------------------------------------------------------------------


Purchased Receivables billed in the related Collection Period to all Obligors
who are identified by the Funding Seller and the Bank Purchasing Agent as
“subprime” (Obligors who are not considered part of the ABCL Credit Classes) to
exceed 40% on more than two (2) consecutive Settlement Dates.


E.Effective as of the date hereof the introductory paragraph of clause (dd) of
Annex 3 of the Master Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“(dd) If purchased, such Receivable does not relate to Charges which would cause
the percentage of the Charges related to Purchased Receivables billed in the
related Collection Period related to CCPC codes in any Designated State to
exceed the maximum percentage specified below on more than two (2) consecutive
Settlement Dates.”


SECTION 5.Amendment to Section 4 of the Fee Letter: Effective as of the date
hereof Section 4 of the Fee Letter is hereby amended and restated in its
entirety to read as follows:


“4. Administration Fee. The Funding Seller hereby agrees to pay to Helaba, for
its own account, monthly in arrears on each Settlement Date prior to the Final
Termination Date, a
fee (the “Administration Fee”) in an amount equal to the product of (a) a per
annum percentage equal to 0.08%, (b) the Funding Limit as of the date such
payment is required to be made, and (c) a fraction, the numerator of which is
the number of days elapsed during the most recently ended Accrual Period and the
denominator of which is 360, accruing on each day from the date hereof until the
Final Termination Date.”


SECTION 6.Each of the parties to the Master Receivables Purchase Agreement
hereby agree and acknowledge that no Receivables relating to CCPCs associated
with California or Ohio were sold by the Funding Seller to the Purchaser during
the period from and including February 26, 2014 to and including March 31, 2014.


SECTION 7.Representations and Warranties. (i) Each of the parties hereto hereby
represents and warrants that this Amendment constitutes the legal, valid and
binding obligation of such party, enforceable against it in accordance with its
terms, except as limited by bankruptcy, insolvency or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to the general principals of equity.


SECTION 8.Master Receivables Purchase Agreement and Fee Letter in Full Force and
Effect as Amended. Except as specifically amended hereby, the Master Receivables

4



--------------------------------------------------------------------------------


Purchase Agreement and the Fee Letter, as applicable, shall remain in full force
and effect and is hereby ratified and reaffirmed by the parties hereto. All
references to the Master Receivables Purchase Agreement and Fee Letter, as
applicable, shall be deemed to mean the Master Receivables Purchase Agreement
and Fee Letter as modified hereby. The parties hereto agree to be bound by the
terms and conditions of the Master Receivables Purchase Agreement and Fee
Letter, as applicable, as amended by this Amendment, as though such terms and
conditions were set forth herein.


SECTION 9.Miscellaneous.


A.The section headings in this Amendment are for reference only and shall not
affect the construction of this Amendment.


B.This Amendment may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute on and the same agreement.


C.This Amendment may not be amended or otherwise modified except as provided in
the Loan and Servicing Agreement.


D.THIS AMENDMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY THERETO
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO OTHERWISE APPLICABLE PRINCIPALS OF CONFLICTS
OF LAW, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, EXCEPT TO THE EXTENT THAT THE PERFECTION (OR THE EFFECT OF
PERFECTION OR NON-PERFECTION) OF THE INTERESTS OF THE COLLATERAL AGENT IN THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.


[Signature pages to follow]

5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Omnibus Amendment to the Master
Receivables Purchase Agreement and Fee Letter to be executed by their respective
officers thereunto duly authorized, as of the date first above written.


T-MOBILE AIRTIME FUNDING LLC, as Funding Seller


By: /s/ J. Braxton Carter    
Name: J. Braxton Carter    
Title: Executive Vice President & Chief Financial Officer





[Signature Page to Omnibus Amendment to Master Receivables Purchase Agreement
and Fee Letter]



--------------------------------------------------------------------------------




BILLING GATE ONE LLC, as Purchaser
By: Billing Gate One Trust, as Manager
By: Wells Fargo Delaware Trust Company, National Association, solely as Trustee
and not in its individual capacity
By: /s/ Sandra Battaglia    
Name: Sandra Battaglia    
Title: Vice President    











[Signature Page to Omnibus Amendment to Master Receivables Purchase Agreement
and Fee Letter]



--------------------------------------------------------------------------------




LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as Bank Purchaser and Bank Purchasing
Agent


By: /s/ Martin Schelle    
Name: Martin Schelle    
Title: Senior Vice President    




By: /s/ Bjoern Mollner    
Name: Bjoern Mollner    
Title: Vice President    



[Signature Page to Omnibus Amendment to Master Receivables Purchase Agreement
and Fee Letter]



--------------------------------------------------------------------------------




T-MOBILE PCS HOLDINGS LLC, as Servicer


By: /s/ J. Braxton Carter    
Name: J. Braxton Carter    
Title: Executive Vice President & Chief Financial Officer







[Signature Page to Omnibus Amendment to Master Receivables Purchase Agreement
and Fee Letter]



--------------------------------------------------------------------------------




T-MOBILE US, INC., as Performance Guarantor


By: /s/ J. Braxton Carter    
Name: J. Braxton Carter    
Title: Executive Vice President & Chief Financial Officer









[Signature Page to Omnibus Amendment to Master Receivables Purchase Agreement
and Fee Letter]



--------------------------------------------------------------------------------




The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Bank Purchaser


By: /s/ Shinichi Harada    
Name: Shinichi Harada    
Title: General Manager    


By: /s/ Masara Abe    
Name: Masara Abe    
Title: Deputy General Manager    



[Signature Page to Omnibus Amendment to Master Receivables Purchase Agreement
and Fee Letter]



--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED:
KfW IPEX-Bank GmbH


By: /s/ Sven Wabbels    
Name: Sven Wabbels    
Title: Director    


By: /s/ Sebastian Eberle    
Name: Sebastian Eberle    
Title: Vice President    





[Signature Page to Omnibus Amendment to Master Receivables Purchase Agreement
and Fee Letter]

